Citation Nr: 0021076	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left shoulder, involving injury to Muscle Groups 
I and II, currently rated 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and M.O.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from February 
1943 to July 1945, and active military service from February 
1946 to January 1949.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
in which the RO denied an increased rating for residuals of a 
gunshot wound to the left shoulder.  The veteran appealed and 
was afforded a hearing at the RO before the undersigned 
member of the Board in July 1998.  In November 1998, the case 
was remanded to the RO for evidentiary development.  The case 
has now been returned to the Board for further appellate 
consideration.

By rating decision of February 2000, the RO denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.  The 
veteran has not yet submitted a notice of disagreement to the 
February 2000 rating decision and that issue is not before 
the Board for appellate consideration at this time.


FINDINGS OF FACT

1.  The rating criteria for evaluating muscle injuries were 
changed during the course of this appeal.  The new version, 
effective July 3, 1997, is more favorable to the veteran.

2.  The veteran has been shown to have moderate muscle injury 
affecting Muscle Groups I and II in the non-dominant left 
shoulder.



CONCLUSIONS OF LAW

1.  Under the old rating criteria in effect prior to July 3, 
1997, the criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound of the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.55 (a), 4.73, Diagnostic Codes 5301 and 5302 
(1996).

2.  The schedular criteria for a 30 percent rating for 
residuals of a gunshot wound to the left shoulder have been 
met for the period from July 3, 1997, to the present.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.7, 4.25, 4.55(d), 4.73, Diagnostic Codes 5301 and 5302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the November 1998 Board remand, it was noted 
that the veteran had complained of pain in his left shoulder.  
In addition, the ratings schedule for evaluating muscle 
injuries had changed, effective July 3, 1997.  For these 
reasons, the case was remanded to the RO for further 
development and consideration of the new rating criteria.

Initially, the Board finds that the veteran's claim for 
increased compensation benefits is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When an 
appellant submits a well-grounded claim, VA must assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained, and that no further assistance is required 
to comply with 38 U.S.C.A. § 5107(a).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the 


present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service-connected residuals of a gunshot wound 
to the left shoulder, involving Muscle Groups I and II, has 
been evaluated under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Codes 5301 and 5302.  Specifically, the veteran 
was assigned a 20 percent rating under Diagnostic Code 5301, 
effective May 16, 1961, as shown in the July 1961 rating 
decision.  The 20 percent rating was granted based on a 
finding of moderate injury to Muscle Group I (10 percent 
disabling) and moderate injury to Muscle Group II (20 percent 
disabling).  At that time, the rating criteria  provided that 
the moderate injury ratings for Muscle Group I and Muscle 
Group II were to be elevated to one moderately severe rating.  
As such, the veteran received a 20 percent disability rating 
for residuals of his left shoulder injury under Diagnostic 
Code 5301.

However, as noted, during the pendency of the veteran's 
current appeal for an increased rating, the rating criteria 
for evaluating muscle injuries was changed, effective July 3, 
1997.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress 

provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Pursuant to the Board remand, the veteran was seen for 
further VA examination in May 1999.  Following examination of 
the veteran, the VA examiner concluded that the residuals of 
the veteran's gunshot wound to the left shoulder had affected 
Muscle Groups I and II.  The veteran was noted on examination 
to be right hand dominant.  Range of motion in the left 
shoulder was reported as follows:  flexion was possible from 
0 to 170 degrees; extension was from 0 to 45 degrees; 
abduction was possible from 0 to 160 degrees, internal 
rotation was possible from 0 to 80 degrees and external 
rotation was possible from o to 90 degrees.  There was pain 
evidenced beyond the degrees reported above as well as some 
slight weakness in the left shoulder.  The examiner further 
indicated that there was pain over the left shoulder axillary 
area to the lateral border of the dorsi, positive numbness 
over the back area and some lack of endurance and sharp pain 
in certain positions.  He indicated that the residuals of the 
gunshot wound to the veteran's left shoulder did not evidence 
marked loss of function.  All muscle groups surrounding the 
left shoulder were reported to be normal in appearance and 
strength with no signs of atrophy or muscle herniation and no 
gross muscle impairment of the left shoulder area.  Overall, 
the examiner indicated that the veteran's daily activities 
were moderately affected by the residuals of his gunshot 
wound to the left shoulder.

The veteran was seen for further VA examination in December 
1999 for purposes of entitlement to special monthly 
compensation based on the need for aid and attendance.  At 
that time it was noted the veteran had sustained a through 
and through gunshot wound to the left shoulder in service in 
1944.  The veteran was noted to have pain and weakness in the 
left shoulder with no evidence of swelling.  Tenderness, 
weakness and painful motion were noted.  Further, the 
examiner indicated that the veteran's range of motion in the 
left shoulder was limited by pain and weakness.  The 
diagnostic impression was residuals of gunshot injury to the 
left shoulder with injury to Muscle Groups I and II and 
degenerative joint disease of both shoulders.  The VA 
examiner commented that it was a distinct possibility that 

the gunshot wound injury to the left shoulder contributed to 
the development of arthritis in the left shoulder.

A December 1998 medical statement was received from Urbano 
El. Diga, Jr., M.D.  Dr. Diga indicated that the veteran had 
osteoarthritis of the left shoulder.  It was noted that the 
traumatic injury secondary to the gunshot wound contributed 
to the development of osteoarthritis in the left shoulder.  
It was further noted that the veteran had marked diminution 
of the left hand grip and limited motion in the left upper 
extremity.

The Board will now proceed to analyze the veteran's claim for 
increase under both sets of criteria to determine if one is 
more favorable to the veteran.  See VAOGCPREC 3-2000 (April 
10, 2000).  If the amended criteria are more favorable, the 
Board will apply those criteria to rate the disability for 
periods from and after the effective date of the regulatory 
changes.  The Board will then apply the prior regulation to 
rate the veteran's disability for the period preceding the 
effective date of the regulatory change.  If an increase is 
warranted based solely on the revised criteria, the effective 
date of the increase cannot be earlier than the effective 
date of the revised criteria.  Id.

As noted above, under the rating criteria in effect prior to 
July 3, 1997, the veteran's service-connected residuals of a 
gunshot wound to the left shoulder, involving Muscle Groups I 
and II, are evaluated under the provisions of 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 and 5302.  The 20 percent 
rating was derived at by elevating the moderate injury to 
Muscle Group I (10 percent disabling) and moderate injury to 
Muscle Group II (20 percent disabling) to one rating for 
moderately severe (20 percent).  The old rating criteria in 
effect prior to July 3, 1997, did not provide for combined 
ratings for muscle injury; elevation was the only available 
method for rating muscle injury in the same anatomical 
region.

However, under the new rating criteria for evaluating muscle 
injury, effective July 3, 1997, the Board finds that the 
veteran's residuals of a gunshot wound to the left 

shoulder warrant a 30 percent schedular rating under the new 
criteria in effect since July 3, 1997.  Specifically, a 
moderate muscle injury to Muscle Group I, affecting the minor 
extremity, is rated 10 percent disabling.  38 C.F.R. § 4.73, 
Diagnostic Code 5301 (1999).  Moderate injury to Muscle Group 
II is rated 20 percent disabling for the non-dominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5302 (1999).  
38 C.F.R. § 4.55(d) provides that the combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of Muscle Groups I and II acting 
upon the shoulder.  Under the language of the new rating 
criteria, the Board must consider the combined rating for the 
veteran's muscle injury under the Combined Ratings Table.  
Under the principle of the Combined Ratings Table found at 
38 C.F.R. § 4.25, the veteran would be entitled to a 30 
percent rating for the residuals of a gunshot wound of the 
left shoulder, based on a combination of a 10 percent rating 
in Muscle Group I and a 20 percent rating in Muscle Group II.  
Clearly, this is more favorable to the veteran insofar as he 
could receive no more than a 20 percent rating under the 
rating criteria in effect prior to July 3, 1997.  Based on 
the foregoing, an increased 30 percent rating is assigned, 
effective July 3, 1997, for residuals of a gunshot wound to 
the left shoulder.

With respect to the veteran's contentions about arthritis in 
the left shoulder, the Board acknowledges that VA medical 
opinion has noted the possibility that the service-connected 
residuals of a gunshot wound to the left shoulder contributed 
to the arthritis in the left shoulder.  However, arthritis is 
a disability that is rated based on limitation of motion.  
The veteran's residuals of a gunshot wound of the left 
shoulder are currently evaluated based on Diagnostic Code 
5301 and 5302.  Appellate review of those diagnostic codes in 
the rating criteria establishes that the function of Muscle 
Groups I and II involve motion of the shoulder.  Thus, the 
rating assigned based on injury to those muscle groups 
contemplates impairment of the range of shoulder motion.  
Under the holding of the Court in Esteban v. Brown, 6 
Vet.App. 259 (1994), separate ratings may be assigned only 
where the disability affects separate and distinct functions.  
If a rating is assigned under two diagnostic codes for the 
same functional limitation, the principle of pyramiding is 
violated.  38 C.F.R. § 4.14.

ORDER

Assignment of a 30 percent rating for residuals of a gunshot 
wound to the left shoulder, effective July 3, 1997, is 
granted, subject to the applicable criteria governing payment 
of monetary benefits.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

